445 F.2d 316
Emmett E. DOHERTY and Mary Ellen Doherty, Husband and Wife, Appellants,v.Louis F. CONIGLIO et al., Appellees.
No. 25256.
United States Court of Appeals, Ninth Circuit.
Aug. 10, 1971.

John Peter Lee (argued), Las Vegas, Nev., for appellants.
Charles W. Deaner (argued), Deaner, Butler & Adamson, Las Vegas, Nev., for appellees.
Before CHAMBERS and MERRILL, Circuit Judges, and CROCKER, District judge.
PER CURIAM:


1
The judgment of the district court is affirmed.


2
We agree with the district court that the escrow instructions signed by the parties constituted a binding obligation ab initio to sell and to buy.


3
It is our view that until March 4, 1968, the buyers could have terminated the contract by a refusal to approve the 'restrictions,' using the reasons they ultimately used.  But they did it too late when they disapproved on March 18, 1968.